 Case 20-10952-mdc       Doc 10    Filed 03/04/20 Entered 03/04/20 16:37:57        Desc Main
                                   Document     Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                                 Bankr. Case No. 20-10952-MDC-7
Kevin Campbell                                                                                 Chapter 7
         Debtor(s)

                                        REQUEST FOR NOTICE



    Pursuant to Rule 2002(g), Americredit Financial Services, Inc. dba GM Financial hereby requests that
all notices, pleadings and other documents in this case be served upon it at the following address:

                                  Americredit Financial Services, Inc. dba GM Financial
                                  PO Box 183853
                                  Arlington, TX 76096




                                                    /s/ Mandy Youngblood
                                                 By__________________________________

                                                      Mandy Youngblood
                                                      PO Box 183853
                                                      Arlington, TX 76096
                                                      877-203-5538
                                                      877-259-6417
                                                      Customer.service.bk@gmfinancial.com
  Case 20-10952-mdc        Doc 10   Filed 03/04/20 Entered 03/04/20 16:37:57        Desc Main
                                    Document     Page 2 of 2

                                  UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                                 Bankr. Case No. 20-10952-MDC-7
Kevin Campbell                                                                                  Chapter 7
         Debtor(s)


Certificate of Service
This Request for Notice was served electronically on the following individuals on February 27, 2020 :

         BRAD J. SADEK                                     Gary F. Seitz
         1315 Walnut Street                                601 Walnut Street,
         Suite 502                                         Suite 280 South
         Philadelphia, PA 19107                            Philadelphia, PA 19106


                                                           /s/ Mandy Youngblood
                                                        By___________________________________
                                                            Mandy Youngblood
 xxxxx94659 / 1013057
